RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3988-17T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.H.,

          Defendant-Appellant,

and

J.C.,

     Defendant.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF G.C.,

     a Minor.
______________________________

                    Argued January 7, 2019 – Decided February 19, 2019

                    Before Judges Fasciale and Gooden Brown.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Cumberland County,
              Docket No. FG-06-0015-18.

              Ryan T. Clark, Designated Counsel, argued the cause
              for appellant (Joseph E. Krakora, Public Defender,
              attorney; Ryan T. Clark, on the briefs).

              Katherine A. Gregory, Deputy Attorney General,
              argued the cause for respondent (Gurbir S. Grewal,
              Attorney General, attorney; Jason W. Rockwell,
              Assistant Attorney General, of counsel; Katherine A.
              Gregory, on the brief).

              Todd      S.     Wilson,     Designated     Counsel,
              argued the cause for minor (Joseph E. Krakora, Public
              Defender, Law Guardian, attorney; Meredith A.
              Pollock, Deputy Public Defender, of counsel; Todd S.
              Wilson, on the brief).

PER CURIAM

        Defendant T.H.1 appeals from the April 20, 2018 judgment of

guardianship that terminated his parental rights to his daughter, G.C., born

September 2015. G.C.'s mother, J.C., gave a voluntary identified surrender of

her parental rights to her daughter's non-relative resource parents, and is not a

party to this appeal. 2 Defendant contends that plaintiff, New Jersey Division of



1
  Pursuant to Rule 1:38-3(d)(12), we use initials to protect the confidentiality
of the participants in these proceedings.
2
    J.C. had four other children, none of whom were in her care.
                                                                         A-3988-17T1
                                        2
Child Protection and Permanency (Division), failed to prove all four prongs of

the best interests standard embodied in N.J.S.A. 30:4C-15.1(a) by clear and

convincing evidence, and the trial court erred in finding otherwise. The Law

Guardian joins the Division in urging us to affirm. Having considered t he

parties' contentions in light of the record and applicable legal standards, we

affirm.

      N.J.S.A. 30:4C-15.1(a)(1) to -15.1(a)(4) requires the Division to petition

for termination of parental rights on the grounds of the "best interests of the

child" if the following standards are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his [or her] resource family parents would
            cause serious and enduring emotional or psychological
            harm to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and



                                                                        A-3988-17T1
                                        3
            (4) Termination of parental rights will not do more
            harm than good.

      These standards are not "discrete and separate[,]" but "relate to and

overlap with one another to provide a comprehensive standard that identifies a

child's best interests." In re Guardianship of K.H.O., 161 N.J. 337, 348 (1999).

Notably, the best interests standard is applied in light of "New Jersey's strong

public policy in favor of permanency[,]" and "the child's need for permanency

and stability emerges as a central factor." Id. at 357.

      On August 3, 2017, the Division filed a verified complaint to terminate

defendant's parental rights and award the Division guardianship of G.C. We

will not recite in detail the circumstances that led to the filing of the

guardianship complaint, which began with the emergency removal of G.C. on

October 9, 2015, shortly after she was born suffering from neonatal abstinence

syndrome, methadone exposure, and intense withdrawal symptoms. At the time,

defendant and J.C., who admitted to relapsing on heroin and undergoing

methadone treatment during her pregnancy, were incarcerated at the

Cumberland County jail on drug-related charges. Although defendant initially

identified his paternal grandmother as a possible placement option for G.C., he




                                                                        A-3988-17T1
                                        4
explained that she had reservations until his paternity was confirmed,3 and she

refused to provide her background information to the Division. Thus, after being

discharged from the hospital approximately one month after she was born, G.C.

was placed with her current resource parents where she has remained throughout

the litigation.

       The guardianship trial was conducted on April 19, 2018. At the trial, in

addition to authenticating numerous documentary exhibits that were admitted

into evidence, Division caseworker Kelly Hunt testified about the Division's

involvement with defendant, detailing his history of substance abuse,

incarcerations, and unstable housing. She also recounted the Division's efforts

to provide services to help defendant correct these circumstances and assess

placement options. Division expert Linda Jeffrey, Ph.D., testified about the

bonding evaluation she conducted on November 29, 2017, between G.C. and the

resource parents. Defendant testified on his own behalf, stating that he loved

G.C., and objected to the termination of his parental rights. Defendant's plan

was for G.C. to be placed in the custody of a family member, such as his sister,

K.B., with whom he would co-parent. However, defendant admitted that K.B.




3
    Defendant's paternity was later confirmed on December 9, 2015.
                                                                        A-3988-17T1
                                       5
never visited G.C. during the pendency of the litigation nor filed any paperwork

seeking custody.

      We incorporate by reference the factual findings and legal conclusions in

the trial judge's oral opinion rendered from the bench on April 20, 2018,

following the guardianship trial.     We only recite the judge's key findings

supporting her decision.      Preliminarily, the judge found Dr. Jeffrey and

caseworker Hunt to be "credible" witnesses. In contrast, the judge found that

defendant was not "credible[,]" "very disingenuous," "misleading," and "did not

tell the whole truth[.]" Based on defendant's testimony, the judge determined

that rather than asserting his right to parent and care for his child, defendant's

plan was for G.C. to be placed with his sister "because there[] [was] a blood

relationship," despite the fact that G.C. "ha[d] been thriving in the care of . . .

her resource" parents virtually since birth.

      The judge reviewed the circumstances of G.C.'s birth and the Division's

involvement with defendant 4 over the two-and-one-half years that G.C. was in




4
  Defendant had a history with the Division that predated G.C.'s birth, having
resided in several different foster homes until he signed himself out of the
system at age eighteen.



                                                                           A-3988-17T1
                                        6
placement.5 During that time period, defendant was incarcerated until May 2016

when he was admitted into Drug Court.         Through Drug Court, defendant

participated in a four-month in-patient drug treatment program from May to

September 2016, and resided at a half-way house for recovering addicts from

September 2016 until he was discharged in October 2016 and incarcerated until

January 2017 for pushing his substance abuse counselor over a disagreement

involving a cell phone. The discharge summary noted that "[t]he only goal"

defendant "accomplished was employment" as he "failed to address any issues

related to his substance use disorder."

      After his release, defendant was required through Drug Court to attend an

intensive outpatient drug treatment program, attend school, and maintain

employment. However, primarily as a result of Drug Court sanctions, defendant

was incarcerated intermittently. Specifically, in April 2017, defendant was

incarcerated for violating Drug Court rules by having a positive urine screen.

This occurred shortly after the caseworker had been advised by defendant's

counselor that he was making progress. Defendant was again incarcerated in



5
  Although there was no finding of abuse or neglect under Title 9, N.J.S.A. 9:6-
8.21(c), the court maintained jurisdiction under Title 30, N.J.S.A. 30:4C-12, and
continued the Division's custody of G.C., as a child who was part of a family in
need of services.
                                                                         A-3988-17T1
                                          7
June 2017 on domestic violence related charges involving his new paramour,

whom he had met in Drug Court and with whom he later fathered a child in

approximately January 2018, in violation of Drug Court's anti-fraternizing

policy. Defendant was also incarcerated in March 2018 for another unspecified

Drug Court sanction.

      In addition to receiving services through Drug Court, including random

urine screens and certified alcohol and drug counselor (CADC) assessments, the

Division provided numerous services to defendant, including visitation both

while he was incarcerated and upon his release; a psychological assessment; a

bonding evaluation; counseling services; bus passes; and a housing list.

According to Hunt, the Division did not provide defendant with substance abuse

services "[b]ecause he was already receiving [those] services through Drug

Court."     Hunt testified that defendant's noncompliance and multiple

incarcerations "throughout the history of the case . . . affect[ed] [the] completion

of the services."

      For example, although defendant completed a psychological evaluation on

December 27, 2016, while he was incarcerated, he failed to appear for the

psychological and bonding evaluation scheduled for December 22, 2017 , with

Dr. Jeffrey despite being given ample notice. Defendant also failed to attend


                                                                            A-3988-17T1
                                         8
counseling sessions with Dr. Schafer that were recommended in the December

2016 psychological evaluation. Additionally, once defendant was released from

confinement or a structured environment, his visitation with G.C. became "very

inconsistent," he was "often late[,]" he left early on occasion, and he attributed

several cancelled visits to conflicts with his work schedule or his Drug Court

obligations.6 However, Hunt testified that when she conferred with defendant's

Drug Court team, she was advised that "Drug Court actually work[ed] around

his visitation schedule[,]" and that defendant "was reporting to Drug Court that

he was going to visits with his daughter" when "he was not."

      By the time the guardianship trial was conducted, defendant had not

visited G.C. since September 2017, and only visited G.C. once in August 2017

and once in September 2017. In addition, defendant was still in phase one of

Drug Court's four-phase program which, according to Hunt, exposed him to

incarceration for non-compliance with Drug Court rules. Defendant's Drug

Court probation officer advised Hunt that defendant should have been further

along given the length of time he had been participating in the program, but



6
  Hunt also noted that there were concerns about defendant's interaction with
G.C. during certain visits. For example, defendant failed to heed repeated
warnings that G.C. had to be placed in a car seat while driving in a vehicle.


                                                                          A-3988-17T1
                                        9
"there was an issue with [defendant] actually completing what he start[ed ,]"

which impeded his advancement to the next level.

      Hunt described defendant's "employment history" as "sporadic" and his

housing as unsuitable. In March 2017, when defendant requested assistance

from the Division with a security deposit in order to obtain an apartment, the

caseworker advised that she would have to go over a budget plan with defendant

to confirm that he could afford the apartment. In May 2017, defendant met with

the worker and completed a budget sheet. These efforts were derailed, however,

by defendant's incarceration in April 2017 and June 2017. In February 2018,

when Hunt discussed with defendant his noncompliance with services,

defendant stated that he had not worked in several months but he was attending

school to obtain his GED. Hunt later learned that defendant "stopped going to

his GED classes" before obtaining his GED. Defendant also commented to Hunt

during the February 2018 meeting that the Division's services were "a waste of

his time" and that "he had other things going on in his life," including a newborn

child. At the time, defendant was residing with his sister, P.B., who had been

considered for placement by the Division and ruled out as a placement option

because "[her] home ha[d] insufficient space to meet [G.C.'s] . . . needs."




                                                                          A-3988-17T1
                                       10
      In addition to P.B., at defendant's and J.C.'s request, the Division looked

into several other family members as placement options for G.C., including

J.C.'s father, defendant's mother, defendant's other sister, K.B., and T.R., whose

relationship to defendant was unclear. All of these individuals were ruled out

for a variety of reasons and were sent rule out letters, which advised them of the

reasons for the decision, their responsibility to inform the Division of a change

in circumstances, their right to request a review or reconsideration of the

decision, and the possibility that termination of parental rights may occur if the

child remained in the resource family's care for more than six months.7 Other

than K.B., who was also ruled out because her home had insufficient space to

meet G.C.'s needs, none of the individuals requested reconsideration. K.B.'s

request for reconsideration in the fall of 2017 was rejected because at that

juncture, G.C. had been with her resource parents for nearly two years and it

was determined that removing her would not be in her best interests.

      G.C.'s permanency plan languished because the court granted two three-

month extensions and one thirty-day extension to allow defendant to complete



7
  J.C.'s father was ruled out for "health issues." Defendant's mother was ruled
out because "confidential information . . . indicate[d] [G.C.] may be at risk of
harm if placed in [her] home." T.R. was ruled out because she withdrew from
consideration.
                                                                          A-3988-17T1
                                       11
services and achieve reunification after his incarcerations.       Indeed, Hunt

testified she was "not used to seeing that in a case[.]" Ultimately, in June 2017,

the court approved the Division's permanency plan of termination of parental

rights followed by adoption because neither defendant nor J.C. were engaged in

services.

      At the trial, in responding to this accusation, defendant testified that he

had stopped visiting G.C. after his September 2017 visit because he thought the

judge cancelled his visits. He further explained that he missed the psychological

and bonding evaluation because he had to perform community service for Drug

Court and claimed that he left a message for Hunt advising her of the conflict .

However, Hunt denied ever receiving such a message and defendant denied

trying to reschedule the evaluation. Defendant also denied being notified about

court ordered mediation, which he also failed to attend. By the time of trial,

defendant had been working for a packaging company for two weeks , after

having been in school for his GED the first three months of 2018, and anticipated

advancing to phase two of Drug Court.

      The judge considered Dr. Jeffrey's report and trial testimony regarding the

bonding evaluation she conducted between G.C. and her resource parents.

During the evaluation, the resource parents, one of whom was a nurse, recounted


                                                                          A-3988-17T1
                                       12
G.C.'s medical and developmental problems related to her "prenatal drug

exposure."   Dr. Jeffrey acknowledged the resource parents' systematic and

consistent handling of G.C.'s special needs, and their creation of "an established,

organized, [and] attentive child-rearing environment" that had resulted in G.C.

making progress while in their care. The resource parents reported to Dr. Jeffrey

that they were committed, dedicated, and devoted to G.C., and wanted to adopt

her if she became available for adoption. Hunt confirmed that "[o]n numerous

occasions," the resource parents expressed their preference for adoption, after

being advised of the differences between adoption and kinship legal

guardianship (KLG).

      After observing G.C.'s spontaneous display of affection to her resource

parents, and how G.C. was "responsive" to them and looked to them as a "source

of security and stability[,]" Dr. Jeffrey concluded that G.C. had "a secure

attachment" to her resource parents. Further, because Dr. Jeffrey believed that

severance of the attachment would place G.C. "at risk for serious and enduring

harm[,]" she recommended that G.C. "remain" with her resource parents. Dr.

Jeffrey explained that severing a child like G.C. from a secure attachment "de-

stabilizes the child's development[,]" "knocks them off their normal

developmental trajectory[,]" and could result in "lifelong . . . difficulties."


                                                                           A-3988-17T1
                                       13
According to Dr. Jeffrey, if that occurred, the new caretaker, whether that was

G.C.'s parents or someone else, would have to demonstrate tremendous "skill,"

"commitment," and "knowledge" in order "to get [the child] back on track."

      After "review[ing] all of the evidence and all the caseworker notes[,]" the

judge concluded the Division had proven, "by clear and convincing evidence,"

all four prongs of the "best interest[s]" test codified at "[N.J.S.A.] 30:4C-15.1."

The judge explained that although the "harm [was] not the acute type of harm

that we often seem to find in Title [9], . . . . [i]t [was] more of a slow walk harm,

. . . recognized by the statute, and by case law as falling within the first prong."

The judge stated it could also be described as "a kind of chronic neglect."

Further, according to the judge, although defendant at age twenty-five

"present[ed] as [an] affectionate and appropriately interactive father . . . during

the first year or so of this litigation," in the second part of the litigation when

"[defendant] made it clear he [would not] be able" to care for G.C. himself as he

had planned, "his litigation position" changed. At that point, he believed that

"anybody else" who was "biologically related to [him] and [his] child, and with

whom [he would] be able to . . . visit as long as [he was] not too busy with [his]

other child and other things, would be better tha[n] what he referred to as, the

system."


                                                                             A-3988-17T1
                                        14
      In addressing prong two, the judge noted that defendant's "trouble with

Drug Court track[ed] his changing attitude toward his daughter." The judge also

commented that defendant's "mind set" reflected "his own experience" as a child

who was in the "system" from adolescence through adulthood. In that regard,

the judge determined that defendant failed to appreciate the "risk of serious and

enduring harm" as contemplated in prong two that would result from removing

G.C. from her very "loving and caring resource" parents who had cared for her

since birth.

      The judge also determined the Division "exercised very reasonable

efforts" to meet its "obligations under [p]rong [three.]" The judge acknowledged

the Division's efforts in facilitating visitation while defendant was in "jail," in

"his in-patient treatment [program]," and in "the halfway house." The judge

pointed to defendant's failure to avail himself of the services offered by the

Division to prepare him to provide the "sustained and careful care [G.C.]

need[ed,]" or to equip himself with the skills needed to address her "significant

developmental needs[.]"     The judge also highlighted defendant's failure to

undergo counseling with Dr. Schafer or appear for his psychological and

bonding evaluation with Dr. Jeffrey, which "could have been the basis for . . .

[his] attorney to make a good argument about what kind of help he needed."


                                                                           A-3988-17T1
                                       15
      Noting that the Division was not required to "duplicate the work of the

Drug Court[,]" the judge found that despite the Division's efforts, defendant

failed to overcome "his difficulties with Drug Court," and correct the

circumstances which led to G.C.'s placement outside the home. Instead, the

judge found that defendant "delay[ed] . . . finding work, [and] attending school

for his GED," and was consistently sanctioned for violating Drug Court rules

and jailed "at very critical time[s] in [G.C.'s] life."       Despite being "the

beneficiary . . . of three extension[s] of the permanency plan to allow [defendant]

to work with Drug Court on reunification," the judge observed that defendant

failed to overcome his impediments. Rather, according to the judge, it was

apparent that defendant "use[d] both systems against the other."

      The judge also determined that "[t]he Division ha[d] proven by clear and

convincing evidence that it ha[d] explored every other option available." The

judge considered the Division's assessment of the relatives identified by

defendant, all of whom were ruled out for appropriate reasons, "[a]nd[] nobody

appealed, or presented themselves . . . to work with the Division[.]"

Specifically, as to K.B., the judge explained that the Division's decision to rule

her out for placement after G.C. had "been in placement for [eighteen] months,"

was an appropriate decision because at that "point" in the litigation, it was "not


                                                                           A-3988-17T1
                                       16
in [G.C.'s] best interest." Further, the judge noted "KLG [was] not an option,"

because "adoption [was] available."

      Regarding prong four, the judge acknowledged that "children should not

be removed from parents simply because they are not perfect, or there[] [is] a

better parent out there. They can only be removed when the parent [is not]

minimally adequate." However, the judge credited Dr. Jeffrey's "objective" and

uncontroverted expert opinion that in G.C.'s case, given her "level of need and

complicated healthcare," "minimally adequate[] [was] not really what this child

need[ed]."   Nonetheless, the judge concluded that defendant was not even

"minimally adequate" and would not "be in the foreseeable future" because "[h]e

[had] no plan to be." According to the judge, defendant's only plan was that

"[G.C.] would be cared for by his sister, and he would co-parent with her, [in]

some way, shape, or form." However, the judge believed that based on "the

level of on-and-off commitment he showed in the second half of [G.C.'s]

placement life, he [would not] really [be] co-parenting under anybody's

definition, either."

      Relying "on Dr. Jeffrey's very considered and careful [o]pinion[,]" the

judge concluded that separating G.C. from her resource parents "would have

caused serious and enduring harm, with no way of knowing whether the sister


                                                                       A-3988-17T1
                                      17
could have mitigated that [harm]." According to the judge, although "she clearly

knew from caseworker notes she could have applied for custody," she was never

"enlisted by [defendant] to become involved in that way," and she "[n]ever came

to the courthouse," "appeal[ed] the administrative turn down," or "involved

herself" in any way. The judge entered a memorializing order, and this appeal

followed.

      On appeal, defendant argues the judge's decision to terminate his parental

rights was "not supported by adequate, substantial, credible evidence[.]"

Further, defendant contends that because the judge's "opinion omits critical

factual and legal findings to support the conclusions reached, it falls short of the

requirements of [Rule] 1:7-4(a)." We disagree.

      Our scope of review on appeals from orders terminating parental rights is

limited. In such cases, we will generally uphold the trial court's findings, so

long as they are supported by "adequate, substantial, and credible evidence."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014). Indeed,

we must give substantial deference to the family court judge's special expertise

and opportunity to have observed the witnesses firsthand and evaluate their

credibility. Id. at 552-53. Thus, a termination decision should only be reversed

or altered on appeal if the trial court's findings were "so wholly unsupportabl e


                                                                            A-3988-17T1
                                        18
as to result in a denial of justice." N.J. Div. of Youth & Family Servs. v. P.P.,

180 N.J. 494, 511 (2004) (quoting In re Guardianship of J.N.H., 172 N.J. 440,

472 (2002)). Even where the parents allege "error in the trial judge's evaluation

of the underlying facts and the implications to be drawn therefrom," deference

must be afforded unless the judge "went so wide of the mark that a mistake must

have been made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261,

279 (2007) (first quoting In re Guardianship of J.T., 269 N.J. Super. 172, 189

(App. Div. 1993); and then quoting C.B. Snyder Realty, Inc. v. BMW of N. Am.

Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

      Guided by these standards, we conclude that the judge's factual findings

are supported by substantial credible evidence in the record, and her legal

conclusions are sound.     As to prongs one and two, we reject defendant's

argument that the judge's ruling was "silent as to the harm [G.C.] faced and

whether [defendant] was unable [or] unwilling to mitigate that harm." On the

contrary, the judge determined that "chronic neglect" endangered G.C.'s safety,

health, and development. Further, according to the judge, defendant's inability

to provide a safe and stable home for G.C. and the delay of permanent placement

compounded the harm, as evidenced by uncontroverted expert testimony that




                                                                         A-3988-17T1
                                      19
separating G.C. from her "very . . . loving and caring" resource parents would

cause "serious and enduring harm[.]"

      The first prong of the best interests standards "addresses the risk of future

harm to the child as well as past physical and psychological harm[,]" N.J. Div.

of Youth & Family Servs. v. H.R., 431 N.J. Super. 212, 222 (App. Div. 2013),

and "[c]ourts need not wait to act until a child is actually irreparably impaired

by parental inattention or neglect." In re Guardianship of D.M.H., 161 N.J. 365,

383 (1999). Moreover, where children "languish in foster care for many years

without a permanent home[,]" the parents' failure to provide "a permanent, safe,

and stable home" may itself harm the child, ibid., and the parents' "unabated

behavior" following foster care placement as occurred here may cause

"continuing harm by depriving [the child] of necessary stability and

permanency." N.J. Div. of Youth & Family Servs. v. T.S., 417 N.J. Super. 228,

245 (App. Div. 2010).

      As a result, there are "limits on the amount of time a parent may have to

correct conditions at home in anticipation of reunification." K.H.O., 161 N.J. at

358. Thus, prong two focuses "on the measures taken by the parent after the

child's birth to maintain the parent-child relationship and to foster an

environment leading to normal child development[,]" id. at 352, and is met if


                                                                           A-3988-17T1
                                       20
"there is clear and convincing evidence that the child will suffer substantially

from a lack of stability and a permanent placement," as well as "from the

disruption of her bond with foster parents," as was the case here. Id. at 363.

      Defendant also asserts the judge erred in assessing "[t]he sufficiency of

[the Division's] reunification services[,]" particularly with respect to housing.

"'Reasonable efforts' may include consultation with the parent, developing a

plan for reunification, providing services essential to the realization of the

reunification plan, informing the family of the child's progress, and facilitating

visitation."   M.M., 189 N.J. at 281.        However, the reasonableness of the

Division's efforts "is not measured by their success." D.M.H., 161 N.J. at 393.

Instead, the Division's efforts must be viewed "with reference to the

circumstances of the individual case before the court, including the parent's

active participation in the reunification effort." Id. at 390.

      In this case, as Hunt explained, the Division's efforts were impeded by

defendant's recurring incarcerations. In any event, "'[e]ven if the Division ha[s]

been deficient in the services offered to' a parent, reversal of the termination

order is not necessarily 'warranted, because the best interests of the child

controls' the ultimate determination regarding termination of parental rights."

N.J. Div. of Youth & Family Servs. v. L.J.D., 428 N.J. Super. 451, 488 (App.


                                                                          A-3988-17T1
                                        21
Div. 2012) (alterations in original) (quoting N.J. Div. of Youth & Family Servs.

v. F.H., 389 N.J. Super. 576, 621 (App. Div. 2007)). Here, the best interests of

G.C. were served by terminating defendant's parental rights.

      Additionally, defendant contends the judge erred in determining the

Division satisfied its statutory obligation to explore "placement with willing

relatives" since G.C.'s aunt "was able and willing to obtain custody" of G.C.

Without question, the Division is not permitted "to embark on a course set for

termination of parental rights . . . without at least first exploring available

relative placements." N.J. Div. of Youth & Family Servs. v. K.L.W., 419 N.J.

Super. 568, 580 (App. Div. 2011). To that end, "[t]he Division must perform a

reasonable investigation of such relatives that is fair, but also sensitive to the

passage of time[,] and the child's critical need for finality and permanency." N.J.

Div. of Youth & Family Servs. v. J.S., 433 N.J. Super. 69, 87 (App. Div. 2013).

      While "there is no presumption in favor of placement with relatives[,]"

K.L.W., 419 N.J. Super. at 580, after "complet[ing] an assessment of each

interested relative's ability to provide the care and support, including placement,

required by the child[,]" id. at 578 (quoting N.J.S.A. 30:4C-12.1), if the Division

"determines that the relative is unwilling or unable to assume the care of the




                                                                           A-3988-17T1
                                       22
child, the [Division] shall not be required to re-evaluate the relative." N.J.S.A.

30:4C-12.1(b). The Division shall however inform the relative in writing of:

            (1) the reasons for the [Division's] determination;

            (2) the responsibility of the relative to inform the
            [Division] if there is a change in the circumstances
            upon which the determination was made;

            (3) the possibility that termination of parental rights
            may occur if the child remains in resource family care
            for more than six months; and

            (4) the right to seek review by the [Division] of such
            determination.

            [Ibid.]

      Here, we agree with the judge that the Division satisfied its statutory

obligation and that prong three was met by clear and convincing evidence.

Indeed, all relatives were properly assessed and ruled out. When K.B. sought

reconsideration, the Division's rejection demonstrated sensitivity "to the passage

of time[,] and the child's critical need for finality and permanency." J.S., 433
N.J. Super. at 87.

      Finally, we reject defendant's contention that the judge "did not address

or make a ruling with respect to the fourth prong[.]" The fourth prong does not

"require a showing that no harm will befall the child as a result of the severing

of biological ties." K.H.O., 161 N.J. at 355. Rather, the question is "whether,

                                                                          A-3988-17T1
                                       23
after considering and balancing the two relationships, the child will suffer a

greater harm from the termination of ties with her natural parents than from the

permanent disruption of her relationship with her foster parents." Ibid. That

decision "necessarily requires expert inquiry specifically directed to the strength

of each relationship." Ibid. (quoting In re Guardianship of J.C., 129 N.J. 1, 25

(1992)). Relying on Dr. Jeffrey's uncontroverted expert opinion, the judge

correctly concluded that, on balance, separating G.C. from her resource parents

would cause greater harm.

      "It is not our place to second-guess or substitute our judgment for that of

the family court, provided that the record contains substantial and credible

evidence to support the decision to terminate parental rights." N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012). Here, the judge

reviewed the evidence presented at trial, made detailed findings as to each prong

of N.J.S.A. 30:4C-15.1(a), and concluded that the Division met, by clear and

convincing evidence, all of the legal requirements for a judgment of

guardianship. Contrary to defendant's assertions, the judge's opinion complies

with Rule 1:7-4(a), tracks the statutory requirements of N.J.S.A. 30:4C-15.1(a),

and comports with applicable case law. See, e.g., F.M., 211 N.J. at 447-54; N.J.

Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 103-07 (2008); K.H.O., 161


                                                                           A-3988-17T1
24
N.J. at 347-63; D.M.H., 161 N.J. at 375-93; N.J. Div. of Youth & Family Servs.

v. A.W., 103 N.J. 591, 604-11 (1986).

      Affirmed.




                                                                      A-3988-17T1
                                     25